OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, without costs.
Plaintiff New York Coalition for Quality Assisted Living, Inc. (NYCQAL) is a not-for-profit association of members who operate adult homes and assisted living facilities that are regulated pursuant to 18 NYCRR parts 485 through 487. As relevant here, 18 NYCRR 485.14 governs visitor access to adult-care facilities, including access by defendants MFY Legal Services, Inc. (MFY) and Coalition of Institutionalized Aged and Disabled, Inc. (CIAD), which provide legal and advocacy services, respectively, to adult home residents. MFY and CIAD are registered with the Department of Health (DOH) pursuant to 18 NYCRR 485.14 (j).
NYCQAL, claiming that MFY and CLAD members routinely ran afoul of the state visitor access regulations, drafted proposed access guidelines to “clarify” NYCQAL procedures in allowing visitor access. After receiving suggestions from representatives from the Department of Health and the New York State Commission on Quality of Care and Advocacy for Persons with Disabilities, NYCQAL finalized its own access guidelines. Among other things, these guidelines call for facility representatives to operate as intermediaries between resident advocates and residents, prohibit advocates from accessing the facility unless *888their purpose is to visit a particular resident, and permit NYC-QAL members to restrict access for those who, in their view, fail to comply with the guidelines.
Asserting that MFY and CIAD representatives were refusing to abide by NYCQAL guidelines, NYCQAL commenced this action seeking a judgment declaring, among other things, that its guidelines were enforceable and enjoining MFY and CLAD from violating such guidelines. MFY and CIAD moved to dismiss the complaint for failure to state a cause of action and for a declaration that the access guidelines are illegal and unenforceable. NYCQAL then moved for summary judgment.
Supreme Court granted NYCQAL’s motion, declared the guidelines enforceable and enjoined MFY and CIAD from violating them (2009 NY Slip Op 31953[U] [2009]). It held that NYC-QAL’s guidelines supplemented, rather than supplanted, 18 NYCRR 485.14. The Appellate Division reversed, granted MFY’s and CIAD’s motion and declared the guidelines unenforceable, holding that they conflicted with 18 NYCRR 485.14 (70 AD3d 568 [2010]). This Court granted leave and we now affirm.
The Appellate Division properly concluded that the guidelines impermissibly restrict advocate access to facility residents and violate 18 NYCRR 485.14 and the DOH’s interpretation of that regulation. The DOH explained in a December 2003 letter to Administrators that although advocates must sign a visitor’s log or similar record identifying themselves and their affiliation, they need not state the purpose of the visit or the residents they intend to see. Thus, the Appellate Division had a sound basis for concluding that the guidelines, which call for facility representatives to serve as intermediaries between advocates and the residents and prohibit advocates from walking through the facility without the intention of visiting with a particular resident, conflict with the regulations and the DOH’s interpretation of them.
Likewise, the Appellate Division properly concluded that the guideline providing that a visitor’s failure to comply with any of the guidelines would “constitute reasonable cause to restrict access” (guidelines § D [4]) conflicts with 18 NYCRR 485.14 (g). That regulation states that the “operator may restrict or prohibit access to the facility or interfere with confidential visits with residents by individuals who the operator has reasonable cause to believe would directly endanger the safety of [its] residents.” It cannot reasonably be argued that every violation of NYCQAL’s guidelines, no matter how tangential such *889violations may be to the safety of residents of NYCQAL facilities, would “directly endanger” the safety of those residents.